DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 12/29/2021, the status of the claims are: claims 1-3 are pending; claim 1 has been amended; and no claims have been cancelled.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques for radio communications between a communications terminal and a plurality of base station devices. Independent claim 1 contains features which, when combined with other features in the claims, the prior art of record failed to anticipate or render obvious at the time when instant invention was made:
For example, a prior art reference Murasawa et al. (US 2009/0109933 A1) discloses a technology capable of reducing a processing load on a base station controller and restraining a traffic quantity within a mobile communication system. A base station apparatus connected to a base station controller has a first establishing 
While the disclosure of Murasawa teaches establishing a connection to a mobile using multiple base stations it does not disclose explicitly and/or render obvious each and every limitation of the claims. Thus, the claims are considered to be in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411